Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 3/25/2021.  Claims 1-4, 6 are cancelled; claim 5 is amended; claims 11-14 are withdrawn from consideration as being drawn to non-elected invention; and claim 15 is added.  Accordingly, claims 5 and 7-15 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 5-10, in the reply filed on 3/25/2021 is acknowledged.  
The traversal is on the ground(s) that search for elected invention would necessarily entail a search for the non-elected invention.  
This is not found persuasive because restriction in current application is guided by 371 PCT practice.  A lack of unity was established in paragraph 6, of office action mailed 1/4/2021, and incorporated here by reference
The requirement is still deemed proper and is therefore made FINAL.


Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/25/2021.

Claim Rejections - 35 USC § 103

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (WO 2016/152631 A1) in view of Kimura et al (JP 05-105840 A) and Veregin et al (US 5,610,250).
It is noted that WO 2016/152631 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Satoh (US 2018/0079187 A1) is referred to in the body of rejection below.  All column and line citations are to the US equivalent.  Additionally, Kimura et al (JP 05-105840 A) is in Japanese.  A copy of the machine translation into English was provided with office action mailed 1/8/2021.  All line/paragraph citations in the body of rejection set forth below is to the machine translation.
Regarding claim 5, Satoh discloses a paint protection film including a coating layer formed by using a silicon-containing fluororesin (i.e. reads on fluorine containing polymer in present claim 5) and an isocyanate based crosslinker (abstract).  The silicon-containing fluororesin contains a fluorine containing olefin, a monomer having a crosslinkable group and a reactive silicone as copolymer monomers (paragraph 0019).  The fluorine-containing olefin is present in amounts of 15 to 85 mol% (paragraph 0021) which reads on the fluoroolefin and its amount in present claim 5.  Examples of monomer having a crosslinkable functional group include monomers having a hydroxyl group (paragraph 0022).  Examples of monomer having a hydroxyl group include 
    PNG
    media_image1.png
    24
    233
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    24
    132
    media_image2.png
    Greyscale
wherein R1 is an alkyl group having 1 to 6 carbon atoms, -(CH2)r-OOC(CH3)C=CH2 or CH=CH2, and R2 is -(CH2)-OOC(CH3)C=CH2 or CH=CH2, n is 1 to 40 and r is 1 to 6 (paragraphs 0029-0030) which reads on organosilicon compound in present claim 5.  The reactive silicone compound is present in amounts of 0.005 to 25 mol% (paragraph 0032) which overlaps with the amount of organosilicon compound in present claim 5. The silicon-containing fluororesin preferably further contains at least one selected from alkyl vinyl ether such as ethyl vinyl ether (paragraphs 0039-0040) which reads on monomer c in present claim 5.  It is noted that homopolymer of ethyl vinyl ether has a glass transition temperature of -430C.  The content of the alkylvinyl ether is preferably 1 to 50 mol% (paragraph 0043) which overlaps with the amount of monomer “c” in present claim 5.  Examples of the isocyanate-based crosslinker include adducts of diisocyanate compound and polyol compounds such as trimethylolpropane (paragraph 0051).  See example 2 wherein trimethylolpropane adduct of hexmethylene diisocyanate is used (paragraph 0106) which reads on adduct modified body of hexamethylene diisocyanate in present claim 5 and has three functional groups.
Satoh is silent with respect to glass transition temperature, number average molecular weight, and weight average molecular weight of fluorine-containing copolymer.
However, regarding glass transition temperature and number average molecular weight of fluorine-containing copolymer, Kimura et al teach coating composition which gives a coating film excellent in scratch resistance and weatherability (abstract).  The g of -300C to 500C (i.e. overlaps with the glass transition temperature of fluorine-containing copolymer in present claim 5) and number average molecular weight of 4,000 to 40,000 (i.e. overlaps with the number average molecular weight of fluorine-containing copolymer in present claim 5) with a curative (abstract).  If the Tg is too low, the hardness of the coating film decreases resulting in poor scratch resistance.  In addition, stain resistance is lowered and a tack is easily generated.  If the Tg is too high, flexibility, adhesion and chipping resistance of the coating film deteriorates (paragraph 0020).  Too small a number average molecular is not preferable because a coating film having sufficient strength cannot be obtained. If it is too large viscosity of the film becomes high, coating property deteriorates and distinctness of image of the coating film deteriorates (paragraph 0021).  Therefore, in light of the teachings in Kimura et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the fluorine containing copolymer, of Satoh, having Tg and number average molecular weight in the overlapping ranges, for above mentioned advantages.
Regarding weight average molecular weight of fluorine containing copolymer, Kimura et al teach that the fluorine containing copolymer is prepared by polymerization of the monomers in the presence of initiators such as benzoyl peroxide and azobisisobutyronitrile (paragraphs 0022-0024).  It is noted that benzoyl peroxide and azobisisobutyronitrile are free radical initiators.  Additionally, Veregin et al teach that polymers prepared by conventional free radical polymerization processes inherently have broad molecular weight distribution of generally greater than four (col. 4, lines 19-22).  It is noted that molecular weight distribution = Mw/Mn (i.e. weight average molecular weight / number average molecular weight).  Therefore, in light of the teachings in Veregin et al and given that Kimura et al teach using free radical polymerization to obtain In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   Should applicant argue criticality of molecular weight, it will be noted that applicant’s examples do not indicate or suggest a critical molecular weight. 
Regarding claim 7, Satoh teaches that content ratio of a silicon-containing fluororesin and a crosslinker is preferably set such that the ratio of functional group (for example, isocyanate group) capable of contributing to crosslinking in the crosslinker:a functional group (for example, hydroxyl group) reactive with crosslinker in the silicon-containing fluororesin (i.e. NCO/OH) is 5:1 to 1:10.  When the content ratio of the silicon containing resin and the crosslinker is within such a range, the crosslink density of the silicon-containing fluororesin becomes appropriate and the stretchability of the coating layer containing the crosslinked resin is improved (paragraph 0069).  Therefore, given that ratio of NCO/OH overlaps with the ratio in present invention (see paragraph 0075 of present application), one skilled in art prior to the filing of present application would have a reasonable basis to expect the amount of curing agent with respect to 100 parts by weight of fluorine-containing copolymer, to fall within the presently claimed range, absent evidence to the contrary.  
Regarding claim 8, Satoh teaches that monomers having a crosslinkable functional group include monomers having a hydroxyl group and glycidyl group (paragraph 0022).  It is noted that glycidyl group is an epoxy group.
Regarding claim 9, Examples of monomers having a crosslinkable group in Satoh include 2-hydroxyethyl vinyl ether, 3-hydroxypropyl vinyl ether, and 4-hydroxy cyclohexyl vinyl ether (paragraph 0023) which read on vinyl ether comprising an aliphatic unsaturated hydrocarbon group having 1 to 20 carbon atoms.
Regarding claim 10, see example 1, of Satoh, wherein the silicon-containing fluororesin and crosslinker are mixed (paragraph 0101).

Claims 5, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noro (US 2009/0128916 A1) in view of Kimura et al (WO 2004/044019 A1) and Veregin et al (US 5,610,250).
Regarding claim 5, Noro teaches a composition comprising hydroxyl group containing polymer and at least one crosslinking agent (abstract).  See example P12 (Table 12, paragraphs 0116-0119), wherein the copolymer comprises 50 mol% of HFP (i.e. reads on fluoroolefin and its amount in present claim 5), 15 mol% HBVE (i.e. reads on monomer “d” having a curing reactive group and its amount in present claim 5), 25 mol% of EVE (i.e. reads on monomer “c” and its amount in present claim 5), and 4 mol% of FM-0721 (i.e. reads on monomer “b” of formula I and its amount in present claim 5).  It is noted that homopolymer of ethyl vinyl ether (i.e. EVE) has a glass transition temperature of -430C, and FM-0721 is of formula - 
    PNG
    media_image3.png
    62
    244
    media_image3.png
    Greyscale
and has a molecular weight of 5,000 (hence n = about 23).  The copolymer has a molecular 4 (i.e. reads on number average molecular weight of fluorine containing copolymer in present claim 5).  
Noro is silent with respect to the glass transition temperature and weight average molecular weight of fluorine containing copolymer, and curing agent.
However, regarding glass transition temperature of fluorine containing copolymer, it is noted that glass transition temperature of the copolymer may be obtained using the fox equation 1/Tg = W1/Tg1 + W2/Tg2 + … Wn/Tg,n wherein W1, W2 and Wn are the weight proportions of monomers 1, 2 and n, and Tg1, Tg2 and Tgn are the glass transition temperatures of homopolymers of monomers 1, 2 and n.  Therefore, given that the copolymer, of Noro, comprises monomers a, b, c and d in presently claimed amounts, one skilled in art prior to the filing of present invention would have a reasonable basis to expect the copolymer, of Noro, to have a glass transition temperature falling within the presently claimed range.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding weight average molecular weight, Noro teaches that to initiate polymerization a radical initiator may be used (paragraph 0122).  Additionally, Veregin et al teach that polymers prepared by conventional free radical polymerization processes inherently have broad molecular weight distribution of generally greater than four (col. 4, lines 19-22).  It is noted that molecular weight distribution = Mw/Mn (i.e. weight average molecular weight / number average molecular weight).  Therefore, in light of the teachings in Veregin et al and given that Noro teaches using free radical polymerization to obtain polymers having a number average molecular weight falling within the presently claimed range and molecular weight distribution can be greater than 4, one skilled in art prior to the filing of present application would have a reasonable basis to expect the weight average molecular weight of the fluorine-containing copolymer, of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   Should applicant argue criticality of molecular weight, it will be noted that applicant’s examples do not indicate or suggest a critical molecular weight.   
Regarding curing agent, Noro in the general disclosure teach that examples of crosslinking agents include a polyisocyanate and adduct with polyhydric alcohol (paragraph 0045).  Additionally, Kimura et al teach coating film formed from a composition comprising silicone containing fluorine copolymer (abstract).  The composition may further comprise a curing agent (page 4, lines 22-27).  The curing agent preferably comprises polyvalent isocyanates.  A polyvalent isocyanate refers to a compound having two or more isocyanate groups (i.e. reads on curing agent having three or more functional groups in present claim 5).  Preferred examples of polyvalent isocyanates include non-yellowing diisocyanates or adducts thereof such as hexmethylene diisocyanate and isophorone diisocyanate.  Among then, preferred are triisocyanates (page 25, liens 16-28).  See examples wherein the copolymer is formed vinylidene fluoride, tetrafluoroethylene, hydroxybutyl vinyl ether, butyl vinyl ether and a reactive silicone I in a molar ratio of 30/40/15/14.97/0.03.  Reactive silicone I is represented by - 
    PNG
    media_image4.png
    34
    796
    media_image4.png
    Greyscale
 (bridging paragraph, pages 32-33).  Therefore, in light of the teachings in Kimura et al and given that isocyanate adduct in Noro is an adduct formed from a polyisocyanate with a polyhydric alcohol, it would have been obvious to one skilled in art prior to the filing of present application, to include a known adduct of polyol and polyisocyanates such as hexmethylene diisocyanate and isophorone diisocyanate as curing agent in the composition, of Noro, for above mentioned advantages.
 Regarding claim 7, Noro teaches that the ratio of crosslinking agent to the hydroxyl group containing polymer is from 1 to 70 parts by weight per 100 parts by mass of the polymer (paragraph 0066).
Regarding claim 8, see example P12 (Table 12 and paragraphs 0116, 0118) wherein HBVE (i.e. 4-hydroxybutyl vinyl ether) is used as the hydroxyl containing monomer.
Regarding claim 9, see example P12 (Table 12 and paragraphs 0116, 0118) wherein polymer comprises HBVE (i.e. 4-hydroxybutyl vinyl ether and reads on vinyl ether comprising an aliphatic saturated hydrocarbon group having 4 carbon atoms).
Regarding claim 10, Noro teaches that coating compositions are prepared by mixing the fluoropolymer and curing agent (paragraph 0293).
Regarding claim 15, see 7e above.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 14-16, of office action mailed 1/4/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) although examples of paint protection g of -30 to 500C and Mn of 4,000 to 40,000.  Veregin is drawn to polymerization process that produce narrow polydispersity, the reference also teaches that conventional free radical polymerization processes have broad MWD. However, both Kimura and Veregin are completely silent as to the silicon containing fluororesin. Thus one would not be motivated to modify the film of Satoh in a manner that would result in silicon containing fluororesin having presently claimed glass transition temperature, Mn and Mw, and (C) Noro does not disclose or suggest that a difference in the number of functional groups of an isocyanate-based curing agent causes a difference in the coating property or the self-repairing property of a polymer employing the agent.  In the coating films of examples 1 and 2 that include trifunctional-type adduct modified body and pentafunctional-type allophonate modified body I as the curing agents, scratch tests either did not damage or any scratches made were repaired within 10 seconds.  In contrast, example 3 which uses a bifunctional type “allophonate-type modified body 2” curing agent, scratch tests of the film produced scratches that remained after 2 minutes and is clearly unexpected in light of the prior art cited in office action.
With respect to (A), case law holds that examples and preferred embodiments do not constitute a teachings way from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
With respect to (B), primary reference of Satoh disclosed the presently claimed silicon containing copolymer.  Graham v. Deere analysis was done and the secondary reference of Kimura provided the motivation to prepare fluorocopolymer containing fluoroolefin monomer and a hydroxyl monomer having a curing reactive group with the Tg and number average molecular weight in overlapping ranges.  Veregin was used to show that polymers formed by conventional radical polymerization (as in Satoh and Kimura) provide broad molecular weight distribution.  Case law holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (C), it is the office’s position that showing of unexpected results with respect to scratch repairing in reference to Noro is not commensurate with scope of present claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764